Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach after the paper product drops into the stub roll holder paper from the paper product travels over the first spindle arm in a counterclockwise direction during dispensing such that a new roll placed on the first and second spindle arms rotates in a clockwise direction during dispensing of the stub roll; a paper feed device configured to cause the first spindle arm to rotate in a clockwise direction in response to a user action, wherein the user action is a manual actuation as set forth in claim 1; and rotating the rolled paper product in a clockwise direction, without dispensing the rolled paper product to a user, in response to driving the at least one of a first spindle arm and second spindle arm; unwinding a stub roll in a stub roll holder in a counterclockwise direction for dispensing to the user; and cutting the unwound rolled paper product with a cutting drum, wherein the cutting drum rotates more than once before the cutting as set forth in claim 12.
Niada teaches a first spindle arm 5, a second spindle arm 6, and the use of two rolls, but the rolls rotates in the same direction rather than in the both clockwise and counterclockwise directions, and no manual actuation.  Also, Niada fails to teach above step limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724